Citation Nr: 0923035	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-07 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
recurrent dislocation with impingement syndrome and 
arthritis, right shoulder (dominant), currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to May 1979.

This appeal to the Board of Veterans Appeals (the Board) was 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Veteran provided testimony before a Hearing Officer at 
the VARO in January 2008; a transcript is of record.  


FINDINGS OF FACT

1.  The Veteran's right shoulder (major) disability causes 
impingement syndrome with pain and limitation of most motions 
with significant limitation of abduction which more often 
than not approximates limitation of motion of the arm to 
midway between side and shoulder level but no greater.

2.  VA and private clinical evidence and medical opinion 
shows that the Veteran has developed right shoulder 
arthritis, clearly demonstrated by X-rays, as a result of the 
right shoulder dislocations and not dissociable from his 
other residuals.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but not 
higher, for right shoulder dislocation with impingement 
syndrome have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5200-5203 (2008).

2.  Arthritis of the right shoulder is not dissociable from 
other right shoulder impairment, and the criteria for a 
separate 10 percent rating, but no greater, for arthritis of 
the right shoulder have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
(DC) 5003 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence that is necessary to 
substantiate the claim; to indicate which information and 
evidence VA will obtain and which information and evidence 
the claimant is expected to provide; and to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The U.S. Court of Appeals for Veterans Claims 
has held that VCAA notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  The 
VCAA notice requirements apply to all elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm. Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis. 
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

The Veteran's claim herein considered extensive clinical 
records which have been attached to the claims file.  An SOC 
and SSOCs were issued and the requirements to support the 
claim were discussed at length in writing and orally.  In the 
aggregate, the Board finds that the RO has satisfied the duty 
to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of the 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has submitted additional 
data, and has indicated that he has no other information or 
evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.  

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim) and actual knowledge as 
addressed in related notification requirements have been 
fulfilled as contemplated in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

For an increased-compensation claim, section 5103(a) requires 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores, supra.  Further, if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  In addition, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, at 43-44.

In this case, any absence of information was harmless error 
and, to whatever extent the decision of the Court in Dingess, 
supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant, and, given 
the nature of the conclusion herein, any presumption of error 
as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such another remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
II.  Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. 

In reviewing the claim for a higher rating, the Board must 
consider which code or codes are most appropriate for 
application of the Veteran's case, and provide an explanation 
for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

The Board notes that this is a case in which the Veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, consideration must be given as 
to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard the pending appellate issue, the Board has 
reviewed all of the evidence in the appellant's claims file.  
Although there is an obligation to provide adequate reasons 
or bases supporting this decision, there is no requirement 
that the evidence submitted by the appellant or obtained on 
his behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. Part 4, DC 5202 (2008).  This code 
further provides a 50 percent evaluation for fibrous union of 
the major humerus, a 60 percent evaluation for nonunion 
(false flail joint) of the major humerus, and an 80 percent 
evaluation for loss of the head of the major humerus (flail 
shoulder).

The limitation of motion of either arm to shoulder level is 
rated 20 percent.  In addition, limitation of motion of the 
major and minor extremity midway between the side and 
shoulder level is rated 30 and 20 percent, respectively, and 
limitation of motion of the major and minor extremity to 25 
degrees from the side is rated 40 and 30 percent, 
respectively.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5201.

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

Impairment of the clavicle or scapula with malunion is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula with nonunion and without loose movement 
is assigned a 10 percent disability rating.  Impairment of 
the clavicle or scapula with nonunion and with loose movement 
is assigned a 20 percent disability rating.  38 C.F.R. § 
4.71a, DC 5203 (2008).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance. Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.   

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  

The Court has held that when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Arthritis is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating is 
appropriate upon x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
rating is appropriate upon x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups. 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

To reiterate, the regulations define normal range of motion 
for the shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  For forward 
elevation (flexion) and abduction, normal range of motion for 
the arm is from the side of the body (zero degrees) to above 
the head (180 degrees) with the mid-point of 90 degrees where 
the arm is held straight out from the shoulder.  For external 
rotation, normal range of motion for the arm is from the 
shoulder level (zero degrees) to in line with the side of the 
head (90 degrees).  For internal rotation, normal range of 
motion for the arm is from the shoulder level (zero degrees) 
to in line with the side of the torso (90 degrees).  38 
C.F.R. § 4.71, Plate I.

As noted above, limitation of motion of the minor arm 
warrants a 20 percent rating if arm motion is limited to the 
shoulder level or limited to mid-way between the side and 
shoulder level.  A 30 percent rating is warranted if motion 
is not greater than 25 degrees from the side.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.

III.  Factual Background and Analysis

Prior clinical reports are in the file for comparative 
purposes.

The 20 percent rating now assigned for the Veteran's right 
shoulder disability has been in effect since July 1995.  He 
reopened the current claim for an increased rating in 2006.

A statement is of record, dated in June 2006, from Dr. CLA, 
to the effect that the Veteran was having recurrent right 
shoulder problems.  The shoulder continued to dislocate with 
certain activities; he was unable to reach behind himself, 
play ball with his grandkids, and could not work over his 
head.  He also had difficulty sleeping due to the significant 
pain; and due to the shoulder weakness, it slipped and a 
ladder he was holding at work had fallen into a fellow 
worker's neck.  [An official report relating to the incident 
and care both workers had received is also of record]  On 
examination, his right shoulder was tender in the posterior 
aspect and had a decreased range of motion due to pain.  X-
rays were negative.  She did not feel the problem would 
improve with time.

On VA examination in July 2006, the Veteran said that after 
the initial dislocation for which he had had emergency care, 
he had had numerous episodes since.  The dislocations 
spontaneously relocated without medical intervention.  Over 
the years, these episodes had gotten worse to the point where 
the shoulder dislocated even when he would roll over in bed.  
He had moderately changed his activities to where he had 
given up sports due to dislocation with overhead motions.  He 
would have about 2 dislocations a year which usually did not 
require emergency room visits.  

The Veteran complained that he would have a dull ache in the 
shoulder with certain motions that would then last the entire 
day  He had been given pain medications some years before.  
The shoulder would feel like it was going to dislocate even 
when he was driving with his right hand on top of the wheel.  
He also had some grinding in the shoulder.  His right arm was 
dominant and he had lost some strength in the right arm.  He 
worked at the VA hospital where he had to limit his overhead 
motions and the facility accommodated his imitation of duties 
at work.  His daily living was impacted by his not being able 
to do sports and having to sleep with his arm close to his 
body, and on his right side.  

His range of right shoulder motion was forward flexion to 180 
degrees without pain; internal and external rotation to 90 
degrees without pain.  Abduction was limited to 110 degrees 
without pain.  He had marked supraspinatous weakness with 
abduction and forced resistance, negative impingement sign 
and positive apprehension sign.  The shoulder was nontender 
to palpation.  There was no effusion or muscle atrophy.  
Motor strength of the biceps and triceps was 2/4. 

X-rays of the acromioclavicular joint showed mild deformity 
of the distal clavicle suggesting a remote fracture.  He had 
mild lateral and medial downsloping of the clavicle at the 
level of the coracoid process with resulting decrease in the 
cortacoclavicular space.  There was a very mild 
supraspinatous outlet narrowing at the acromioclavicular 
joint due to mild hypertrophy.  There was severe abnormal 
intermediate signal intensity within the distal supraspinatus 
tendon extending posteriorly to the conjoined level of the 
rotator cuff.  This showed intermediate signal intensity of 
the T-1 weighted mages and consistent with severe tendinosis 
without a visible rotator cuff tear.  Mild degenerative 
cystic changes were seen at the greater tuberosity.  He also 
had a very mild marginal spur formation of the inferior 
aspect of the articular cortex of the humeral head indicating 
mild osteoarthritis.  The diagnosis was impingement syndrome, 
right shoulder, with severe supraspinatous tendonitis.

A report of a private orthopedic assessment in March 2007 is 
of record.  Since the initial 1978 dislocation, he had had 
continued subluxating and dislocating episodes.  He said he 
recalled 10 such instances.  He also had pain and limitation 
of activities and limitation of positions secondary to 
recurrence of the dislocations.  His pain discomfort was 4-
5/10.  The pain would be relieved by his holding the shoulder 
still and avoiding aggravating activities and positions.  He 
was currently taking Paxil, Vutorin, Corzide and folic acid.  
On right shoulder examination, he had apprehension and a 
sulcus sign.  His rotator cuff muscle was weakened.  He had a 
negative O'Brien's sign and primary and secondary impingement 
signs.  X-rays showed a type II acromion.  The physician 
counseled him with regard to his recurrent instability of the 
right shoulder and suggested extensive physical therapy for 
strengthening and conditioning the rotator cuff musculature 
and secondary stabilizers of the shoulder.  If this failed, 
the last resort would be a capsular reconstruction.  In the 
interim, he was advised to avoid overhead activities and any 
external rotation of the arm, as well as any heavy lifting 
over 50 pounds.

On a follow-up visit at the same private facility in August 
2007, he was having ongoing complaints of a similar nature 
with episodes of subluxation and dislocation.  The magnetic 
resonance imaging (MRI) findings were reviewed and felt to 
suggest possible rotator cuff tear and were consistent with 
subacromial impingement and supraspinatous tendinosis, 
recurrent right shoulder instability, and mild degenerative 
changes.  He preferred to address the situation within VA 
rather than have surgery, and was told to use ice and other 
regimens to relieve the symptoms.

The Veteran provided testimony  in January 2008 as to his 
current symptoms.  He indicated that there were  some jobs he 
simply could not do like climbing ladders, reaching behind, 
etc.  

On VA examination in April 2008, the Veteran noted that he 
had worked for 22 years as an air conditioning engineer, and 
currently worked for a private hotel.  He had to be careful 
so he did not get a dislocation, but nonetheless, would have 
one which he self-reduced about twice a year.  On 
examination, he had tenderness on palpation of the 
acromioclavicular joint and tenderness in the bicipital 
groove.  On the right, he could flex 0-155 degrees with pain 
at the end of flexion compared to 0-170 degrees on the left.  
He had 0-30 degrees of abduction with pain at the end, 
compared to 0-150 degrees on the left.  He had 0-45 degrees 
of internal and 0-80 degrees of external rotation on the 
right with pain; he had a positive apprehension sign.  His 
right grip was weaker than the left and pain occurred with 
restrictive motion.  He had no flare-ups or incoordination 
but did have some lack of endurance and fatigue of the right 
upper extremity due to shoulder pain and fear of dislocation.

The examiner's impression was (1) recurrent dislocations of 
the right shoulder; (2) supraspinatous tendinosis; (3) 
acromioclavicular joint arthritis; (4) chronic pain secondary 
to supraspinatous tendinosis and acromiovlavicular joint 
arthritis with decreased range of motion secondary to 
supraspinatus tendinosis and acromioclavicular joint 
arthritis. 

In assessing the Veteran's current right shoulder disability, 
there are both VA and private evaluations of record which 
clearly show that his situation had deteriorated.  He has 
pain on most motions, has diminution of his right grip, must 
be careful not to dislocate the shoulder and is limited in 
many of his activities on a daily basis.  His primary 
limitation of motion is on abduction where he has 0-30 
degrees of abduction with pain at the end, compared to 0-150 
degrees on the left, a comparative loss of a significant 120 
degrees.  

The Board finds that in the aggregate, the functional 
incapacitation rendered by his right (major) shoulder 
dislocation and associated problems to include impingement 
syndrome, more nearly than not approximates limitation of 
motion of the arm to midway between side and shoulder level 
but no greater.  

In addition, the clinical evidence and medical opinion now 
shows that the Veteran has right shoulder arthritis, clearly 
demonstrated by X-rays, as a result of the right shoulder 
trauma and dislocations which have since recurred with 
increasing residuals, which is not dissociable from his other 
residuals and for which a 10 percent rating is also 
warranted.

Significantly, the Veteran does not have ankylosis of the 
scapulohumeral articulation (Diagnostic Code 5200) or chronic 
residuals consisting of severe, painful motion or weakness in 
the right shoulder to support a higher rating under 
Diagnostic Code 5051.  He does not have limitation of motion 
of the right arm to 25 degrees from the side so as to warrant 
a 40 percent rating under Diagnostic Code 5201, even with 
consideration of the DeLuca criteria, nor has he been shown 
to have impairment of the humerus involving fibrous union, 
false flail joint or flail shoulder so as to warrant a rating 
in excess of 30 percent under Diagnostic Code 5202.  
Therefore, a higher rating is not available under the other 
diagnostic codes for shoulder disabilities.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the Veteran's earning capacity due to the disability at 
issue.  The Veteran has not required frequent hospitalization 
for this disability and the manifestations of this disability 
are not in excess of those contemplated by the schedular 
criteria.  Therefore, referral of this case for extra- 
schedular consideration is not in order.  See Floyd v. Brown¸ 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. App. 337 
(1996).  However, it must be noted that the practical daily 
limitation caused by his right shoulder disability en toto 
has also been addressed in the increased ratings herein 
assigned.




ORDER

A disability rating of 30 percent and no more for right 
shoulder disability with recurrent dislocation and 
impingement syndrome is granted, subject to the regulations 
governing the payment of monetary benefits.

A separate 10 percent rating, but no greater, for 
degenerative arthritis of the right shoulder have been met, 
subject to the regulations governing the payment of monetary 
benefits.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


